Exhibit 10.1

SUPPORT SERVICES AGREEMENT

           THIS SUPPORT SERVICES AGREEMENT (this "Agreement") is made and
entered into as of November 1, 2001 by and between Mariner Investment Group,
Inc., a New York corporation (the "Company"), and LASER Mortgage Management,
Inc., a Delaware corporation ("LASER").

WITNESSETH

           WHEREAS, the Company wishes to provide certain services to LASER, and
LASER wishes to have such services provided by the Company, upon the terms and
subject to the conditions set forth herein:

           NOW, THEREFORE, the parties hereto agree as follows:

           1. Services. The Company and LASER agree that the Company shall
provide to LASER the services described on Exhibit A attached hereto (the
"Services"), in consideration of the fees described in Section 3 hereof, during
the term of this Agreement. LASER is not engaging the Company to manage any
portion of its securities portfolio and the parties hereto acknowledge that the
Company is not acting as an investment manager to LASER. Nothing in this
Agreement shall prevent Mariner or any of its affiliates from engaging in other
businesses or from rendering services of any kind to any other entity.

           2. Term. The term of this Agreement shall commence on the date hereof
and shall terminate on January 31, 2002; provided, however, the Company or LASER
may terminate this Agreement without cause and without penalty (but subject to
paying Mariner any fees which have accrued as of the date of such termination at
any time during the term) upon 30 days’ prior written notice to the other party
(unless such party agrees in writing to shorten such period). After January 31,
2002, this Agreement shall continue in effect for automatic successive one-month
terms unless and until either party hereto has given notice in accordance with
this Section 2.

           3. Fees. In consideration of the Company's performance of the
Services, LASER shall pay to the Company a fee of $30,000 per month, in arrears
on the first business day of each month appropriately pro rated for any
particular periods. LASER shall be responsible for its own expenses.

           4. Performance of Services. The Company shall perform the Services
with the same degree of care, skill and prudence customarily exercised for its
own operations.

           5. No Assignment. This Agreement is solely for the benefit of the
parties hereto and may not be assigned by either of them.

           6. Confidential Information. (a) The Company acknowledges that the
information and knowledge obtained in the course of its performance of the
services requested hereunder relating to LASER's business (the "Confidential
Information") are of a confidential nature. The Company shall, and shall ensure
that its employees, use commercially reasonable efforts to take all actions
necessary and appropriate to preserve the confidentiality of the Confidential
Information and prevent (i) the disclosure of the Confidential Information to
any person other than employees of the Company who have a need to know of it in
order to perform their duties hereunder; and (ii) the use of the Confidential
Information other than in connection with the performance of its duties
hereunder.

                     (b) The foregoing provision shall not apply to Confidential
Information that (i) has been disclosed to the public by LASER or its
predecessor, (ii) otherwise entered the public domain through lawful means,
(iii) was or is disclosed to the Company by a third party and which to the
knowledge of the Company, after investigation, is not subject to an obligation
of confidentiality to the Company, (iv) was known by the Company prior to its
receipt from LASER or its predecessor, (v) was developed by the Company
independently of any disclosures previously made by LASER or its predecessor to
the Company of such information, (vi) is required to be disclosed by the Company
in connection with any judicial, administrative or other governmental proceeding
involving LASER or its predecessor, or the Company, or any of their affiliates
or employees (whether or not such proceeding involves third parties) relating to
the Company's services for LASER or this Agreement, provided that the Company
first give written detailed notice thereof to LASER as soon as possible prior to
such disclosure, unless notice would be unlawful, or (vii) is disclosed in good
faith by the Company in the ordinary course of carrying out its duties
hereunder.

                     (c) The Company acknowledges that the improper use or
disclosure of any Confidential Information may cause irreparable damage, and
that LASER shall have the right to seek injunctive relief to prevent such
unauthorized use or disclosure, and to such damages as are occasioned by such
unauthorized use or disclosure.

           7. Limitation on Liability; Indemnification. (a) LASER agrees that
the Company shall not be liable to LASER, its affiliates or their directors,
officers or stockholders for any losses, damages, expenses or claims occasioned
by any act or omission of the Company, its affiliates or the directors,
officers, stockholders, employees or agents of any of the foregoing in
connection with the performance of its services hereunder, other than as a
result of its own gross negligence or reckless disregard of its duties
hereunder.

                     (b) LASER agrees to indemnify the Company and its
affiliates and their respective stockholders, officers, directors, employees and
agents against and hold them harmless from any and all liabilities, losses,
damages, costs, expenses (including reasonable attorneys' fees), demands or
claims arising out of any claim asserted or threatened to be asserted by any
third party in connection with the Company's performance of the services
requested hereunder; provided, however, that the Company shall not be entitled
to indemnification with respect to any liabilities, losses, damages, costs,
expenses, demands or claims caused by its own gross negligence or reckless
disregard of its duties hereunder. LASER shall advance to the Company, as the
representative of the indemnified parties, the reasonable costs and expenses of
investigating and/or defending any such claim, subject to receiving a written
undertaking from the Company to repay any such amounts advanced to it in the
event and to the extent of such determination that the Company was not entitled
to indemnification hereunder.

           8. Representations. Each party represents and warrants that (a) it
has all requisite authority to consummate the transactions contemplated hereby,
(b) the terms of the Agreement do not conflict with any obligation by which it
is bound, whether arising by contract, operation of law or otherwise, (c) this
Agreement has been duly authorized by appropriate corporate or limited liability
company action and (d) no waiver, consent, regulatory approval or other similar
action is required to be obtained in connection with the consummation of the
transactions hereunder which has not already been obtained.

           9. Notices. All notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be deemed to have
been given at the time when delivered by hand, mailed in any general or branch
office of the United States Postal Service, enclosed in a registered or
certified postpaid envelope, or sent by Federal Express or other similar
overnight courier service, addressed to the address of the parties stated below
or to such changed address as such party may have fixed by notice.

  If to the Company:


  Mariner Investment Group, Inc.
780 Third Avenue
16th Floor
New York, New York 10017
Attn: Chairman
Facsimile: (212) 758-6680



  If to LASER:


  LASER Mortgage Management, Inc.
780 Third Avenue
16th Floor
New York, New York 10017
Attn: President
Facsimile: (212) 758-6680

           10. Governing Law. This Agreement shall be governed by the laws of
the State of New York without giving effect to principles of conflicts of law.

           11. Entire Agreement. This Agreement constitutes the entire
understanding between the parties and supersedes all prior understandings, oral
and written, between the parties relating to the subject matter of this
Agreement. This Agreement may not be amended or otherwise modified except in
writing duly executed by both of the parties. A waiver by either party of any
breach or violation of this Agreement shall not be deemed or construed as a
waiver of any subsequent breach or violation thereof.

           12. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

           13. Survival. The provisions of Sections 6, 7 and this Section 13
shall survive the termination of this Agreement.

           14. Force Majeure. No party shall be deemed to have breached this
Agreement or be held liable for any failure or delay in the performance of all
or any portion of its obligations under this Agreement if prevented from doing
so by a cause or causes beyond its control. Without limiting the generality of
the foregoing, such causes include acts of God or the public enemy, fires,
floods, storms, earthquakes, riots, strikes, lock-outs, wars and war-operations,
restraints of government power or communication line failure or other
circumstances beyond such party's control, or by reason of the judgment, ruling
or order of any court or agency of competent jurisdiction or change of law or
regulation subsequent to the execution of this Agreement.

           15. Headings. Section headings herein are for convenience only and do
not control or affect the meaning or interpretation of any terms or provisions
of this Agreement.


[Remainder of Page Intentionally Left Blank]

           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first above written.

  MARINER INVESTMENT GROUP, INC.


By: /s/ William J. Michaelcheck                                                
Name: William J. Michaelcheck
Title: Chairman




LASER MORTGAGE MANAGEMENT, INC.


By: /s/ Charles R. Howe II                                                 
Name: Charles R. Howe II
Title: Vice President, Treasurer and Secretary

EXHIBIT A

DESCRIPTION OF SERVICES



1. Office Space and Services

The Company will provide (i) adequate office space for the conduct of LASER's
business, and (ii) the related services provided for the customary use of such
office space, including without limitation, maintenance, office upkeep, use of a
receptionist, mail services, utilities, telephones, facsimile machines and
conference rooms. The Company also will provide the computers, printers, trading
phones, facsimile machines, software (i.e. Bloomberg systems) and any other data
processing services that are reasonably necessary for LASER to carry on its
business.

2. Bookkeeping and Accounting Services

The Company will provide the services of William Petersen, or other similarly
qualified individuals, to provide LASER with general bookkeeping, accounting,
internal auditing and related services as are necessary for the conduct of its
business.

3. Other

The Company will assist in the preparation of reports to shareholders of LASER,
tax returns, reports to and filings with the Securities and Exchange Commission;
provide clerical and administrative services; and such other services as may be
agreed upon from time to time by the Company and LASER.